PER Cueiam.
If we concede the complaint states a cause of action, the evidence fails to show the plaintiff's fall and injury in stepping down from the level of the room to the level of the walk resulted from defendant’s negligence. The plaintiff had stepped from the walk to the door only 30 minutes before her fall. Neither the light nor the color of the walk had changed. Hence she was charged with notice of the difference in the elevations. Evidence of actionable negligence is lacking. The judgment of nonsuit is
Affirmed.